Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 2020-CV-61920

 AKHIL AGRAWAL, and
 SUKRIT AGRAWAL,

        Plaintiffs,

 v.

 AMERICAN PURCHASING SERVICES,
 LLC, a Florida Limited Liability Company,
 d/b/a American Medical Depot,

        Defendant.
                                                   /

                                            COMPLAINT
        Plaintiffs, Akhil Agrawal and Sukrit Agrawal (“Plaintiffs” or the “Agrawals”), through

 their undersigned counsel, BlueRock Legal, P.A., hereby file this lawsuit against Defendant

 American Purchasing Services, LLC, d/b/a American Medical Depot (“Defendant” or “AMD”),

 based upon the facts and the law alleged herein.

                                     STATEMENT OF CLAIM

        1.      Plaintiffs are founders and majority-owners of Defendant AMD, a distributor of

 healthcare products. Plaintiff Sukrit Agrawal was formerly employed as Chief Executive Officer

 under the terms of a written employment agreement dated September 7, 2010, as amended.

 Plaintiff Akhil Agrawal was formerly President under the terms of a written employment

 agreement dated September 7, 2010, as amended. The two employment agreements shall be

 referred to collectively as “the Employment Agreements.”




                                                    1
             BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 2 of 7




        2.       Plaintiffs were recently terminated from their respective executive positions,

 without cause, and despite their majority interest in the organization.

        3.       Defendant was required and refused to pay severance pay to the Agrawals under

 the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (2020)

 (“ERSIA”).

        4.       This is a lawsuit to recover welfare benefits due to the Agrawals.

                                   JURISDICTION AND VENUE

        5.       This Court has federal question subject matter jurisdiction over this civil action

 arising under the laws of the United States. 28 U.S.C. § 1331 (2020)

        6.       This action involves a claim for employee benefits under employee benefit plans

 regulated and governed under ERISA. 29 U.S.C. § 1132 (a)(1)(B), (e), (f), and (g) (2020).

        7.       This Court has personal jurisdiction over Defendant because Defendant has its

 principal place of business in this District and regularly transacts business within this District.

        8.       Venue is proper under 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391 because some

 or all of the actions that form the basis of the claims herein occurred in this District and Defendant

 resides or may be found in this District.

        9.       All conditions precedent to bringing this action have been performed, waived,

 satisfied, or otherwise occurred.

                                                PARTIES

        10.      Plaintiff Akhil Agrawal is a resident of Broward County, Florida.               He is a

 participant and beneficiary in the ERISA plan at issue.

        11.      Plaintiff Sukrit Agrawal is a resident of Miami-Dade County, Florida. He is a

 participant and beneficiary in the ERISA plan at issue.



                                                     2
              BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 3 of 7




        12.      Defendant AMD is a healthcare distribution company whose principal place of

 business is in Broward County, Florida.

                                  ATTORNEY FEES AND COSTS

        13.      Plaintiffs have engaged the undersigned counsel to represent them in this matter

 and have agreed to pay a reasonable attorneys’ fees.

        14.      ERISA provides for attorneys’ fees and costs to the prevailing party. 29 U.S.C. §

 1132 (g)(1) (2020).

                                     ALLEGATIONS OF FACT

        15.      Plaintiffs founded AMD and grew it to be the seventh largest healthcare products

 distribution company in the United States.

        16.      AMD is a large for-profit commercial enterprise with six distribution centers and

 is recognized as a preferred medical supply vendor to the U.S. Military and various other U.S.

 government agencies, including but not limited to the Department of Veteran Affairs (“VA”).

        17.      Plaintiff Sukrit Agrawal was formerly Chief Executive Officer and a member of

 the managing board of AMD. Plaintiff Akhil Agrawal was formerly President and a member of

 the managing board of AMD.

        18.      The Agrawals were terminated from their respective executive positions on May

 29, 2020 and removed from the Board of Managers on July 13, 2020, without cause, and despite

 their majority interest in the organization, for predatory reasons and for certain procedural

 irregularities that triggered supermajority status under a private equity financing arrangement with

 a third party. The Agrawals were excluded from voting on their own terminations and removal

 from the Board of Managers.




                                                     3
              BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 4 of 7




         19.      The Employment Agreements have identical language as it relates to the

 termination of the employment relationship. Copies of their employment agreements are attached

 as Exhibit 1 and are incorporated herein by reference.

         20.      AMD was required to provide 18 months of severance pay to the Agrawals on the

 termination of their employment relationships:

                  In addition to the payments set forth in Section 1(c)(1), if the
                  Executive’s employment is terminated by the Company without
                  Cause or by the Executive for Good Reason, then the Executive shall
                  be entitled to receive his Annual Base Salary, payable by the
                  Company in regular installments in accordance with the Company’s
                  general payroll practices (as in effect on the date of the termination
                  of the Executive’s employment), but in no event less frequently than
                  monthly, during the eighteen-month period commencing on the date
                  of termination of employment.


 [See Exhibit 1, section (1)(c)(i)(ii)]

         21.      The severance pay was conditioned on Plaintiffs’ prior execution of a release.

 Plaintiffs each timely executed a general release in the form required under the Employment

 Agreements. [See Exhibit 1, section (1)(c)(iii)]

         22.      The severance pay was conditioned on Plaintiffs’ adherence to confidentiality, non-

 compete, and non-solicitation provisions of the Employment Agreements. [See Exhibit 1, section

 (1)(c)(i)(iii); sections (2)-(3)] Plaintiffs have breached none of the restrictive covenants in the

 Employment Agreements.

         23.      The Agrawals fulfilled all of their obligations required of them to receive severance

 pay. AMD has failed and/or refused to pay severance pay to the Agrawals. AMD is in material

 breach of its duty to make severance payments.




                                                      4
               BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 5 of 7




                                          ERISA COVERAGE

        24.       The Agrawals are owed severance pay under ERISA because the severance

 obligations are a plan, fund, or program to provide welfare benefits under ERISA. See 29. U.S.C.

 § 1002(2)(a) (2020).

        25.       The Employment Agreements were established by AMD, at the latest, on August

 30, 2010, via the Agrawals’ Employment Agreements, and the plan is maintained by AMD.

        26.       The Employment Agreements provide benefits to specific beneficiaries, the

 Agrawals.

        27.       The Employment Agreements provide benefits in the form of severance pay

 calculated based on the Agrawals’ Annual Base Salary (as defined in the Employment

 Agreements).

        28.       The severance program established by the Employment Agreements requires an

 ongoing administrative program to meet the employer’s obligation because:

              (1) AMD is responsible for making regular payments to the Agrawals post-termination

              in line with payroll periods;

              (2) AMD must evaluate whether the Agrawals were terminated without cause or the

              Agrawals terminated themselves “for good reason” under the terms of the plan;

              (3) severance payments are contingent upon a signed release;

              (4) severance payments are contingent upon continual adherence to confidentiality,

              non-competition, and non-solicitation restrictions that the employer must continually

              monitor; and

              (5) this ERISA plan is not specifically tied to one person, but a common scheme for

              the highest-level executives at AMD.



                                                      5
               BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 6 of 7




         29.      The terms of the Employment Agreements are reasonably ascertainable as they are

 explicitly defined in written agreements with the Agrawals.

                                           COUNT I – ERISA

         30.      Plaintiffs reallege and reassert the allegations contained in Paragraphs 1 through 29

 as if fully set forth herein.

         31.      The Employment Agreements constitute an employee welfare benefit plan under

 ERISA.

         32.      The Employment Agreements were established and maintained by AMD.

         33.      The Agrawals are beneficiaries under the Employment Agreements.

         34.      The Agrawals fulfilled their obligations under the Employment Agreements and

 are entitled to severance pay.

         35.      AMD has failed and/or refused to provide the benefits to the Agrawals provided

 under the ERISA-governed Employment Agreements.

         36.      AMD is in material breach of its duties under the ERISA-governed Employment

 Agreements.

         37.      The Agrawals are entitled to recover the benefits of their Employment Agreements

 and other appropriate relief as a result of Defendant’s violations.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs Akhil Agrawal and Sukrit Agrawal respectfully request that this

 Court enter judgment against Defendant on all claims and requests that the Court award the

 following relief:

         A. Award, declare, or otherwise provide Plaintiffs all relief under ERISA, 29 U.S.C. §

               1132(a), or any other applicable law, that the Court deems proper and such appropriate



                                                      6
               BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
Case 0:20-cv-61920-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 7 of 7




           equitable relief as the Court may order, including damages, or other remedies allowed

           by law;

       B. Award to Plaintiffs attorneys’ fees and costs as provided by 29 U.S.C. § 1132(g), and/or

           other applicable doctrine;

       C. Award pre-judgment and post-judgment interest; and

       D. Award any additional and further relief as the Court deems just, equitable, and proper.



 Dated: September 21, 2020                             BLUEROCK LEGAL, P.A.
                                                       Counsel for Plaintiffs
                                                       10800 Biscayne Boulevard, Suite 410
                                                       Miami, FL 33161
                                                       Phone: (305) 981-4300
                                                       Fax: (305) 981-4304

                                                       By:   /s/ Frank H. Henry
                                                              Frank H. Henry
                                                              Florida Bar No. 956554
                                                              E-mail: fhenry@bluerocklegal.com




                                                   7
            BLUEROCK LEGAL, P.A. • 10800 Biscayne Boulevard, Suite 410, Miami, Florida 33161
